Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, which depends on claim 1, recites that the polymer component “further” has structures represented by formula (1) and (2), that x and y associated with these structures can be “…equal to 0”, and further disclose the substituents in formula (2) “except a case where all of x, y, and z are 0”.  However, it is not clear how the polymer can “further” contain the claimed structures and both x and y be zero.  Additionally, formula (3) which has z units is required in claim 1 and therefore, it is not clear how there can be a case where z is zero.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (US 2010/0096173, published 22 Apr. 2010, hereinafter Fujino) in view of Hoshi et al. (US Patent Application 2012/0288659 A1, published 15 Nov. 2012) and further in view of Li et al. (US Patent 8,029,889, published 04 Oct. 2011, hereinafter Li).
Regarding claims 1-2, 4, and 8-9, Fujino teaches a prepreg comprising a substrate such as glass cloth (fibers) impregnated with a resin composition and semi-cured (paragraphs 0065-0066), wherein the resin composition comprises epoxy resin, curing agent, inorganic filler and elastic component (paragraph 0034), the elastic component being core-shell rubber (paragraphs 0056-0057), the epoxy resin being a typical thermosetting resin (paragraph 0002), the inorganic filler preferably including silica (paragraphs 0034-0035). 
Fujino does not disclose the inclusion of a polymer component with a weight average molecular weight of 350,000 or more and a structure of formula (3) nor the Tg of the cured composition.
Hoshi teaches an adhesive sheet for bonding between metals comprising an acrylic resin (acryl resin), an epoxy resin, and a curing agent (Abstract).  Hoshi teaches the content of the epoxy resin is 175 to 300 parts per 100 parts of the acrylic resin (paragraph 0017), which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the acrylic resin as taught by Hoshi in the composition of Fujino.  Hoshi teaches that the combination of the acrylic resin and epoxy resin (and curing agent) results in a product with excellent adhesive strength, low fragile properties, excellent shear strength, and high impact resistance and heat resistance (paragraph 0043). 
Hoshi teaches the acrylic resin is 57 parts to 100 parts of component A, whereas the present claims require 60 parts to 100 parts of component A.
It is apparent, however, that the instantly claimed amount of component B and that taught by Hoshi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior 
In light of the case law cited above and given that there is only a “slight” difference between the amount of component B disclosed by Hoshi and the amount of component B disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of component B, it therefore would have been obvious to one of ordinary skill in the art that the amount of component B disclosed in the present claims is but an obvious variant of the amount of component B disclosed in Hoshi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Li teaches a prepreg comprising a layer of fibers impregnated with a curable composition (col 21, lines 10-51).  Li teaches the curable composition comprises compounds (a), (b) adducts, (c) which includes epoxy resin, and (d) toughener and (e) silica component (col 3, lines 17-29), i.e. including a thermosetting resin (col 2, lines 46-57) and the toughener may be core-shell rubber (col 17, lines 27-28).  Li teaches the composition may be cured in two stages including a B-stage (semi-cured) (col 20, lines 44-55).  Li teaches hot/wet Tg of the cured compositions and prepregs formed therefrom is at least 140⁰C (col 3, lines 30-49).  Li teaches Tg of the cured samples (col 24, lines 1-11) have values such as 190-206⁰C including when combined with fibers (col. 27, line 34 – col. 28, line 59).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use adducts, benzoxazine, tougheners, and choice of silica according to the teachings of Li in the composition of Fujino in view of Hoshi in order to gain the benefit of 
Regarding claim 3, Fujino in view of Hoshi and further in view of Li teaches the elements of claim 1, and Fujino teaches 20 to 130 parts inorganic filler based on 100 parts of epoxy resin (paragraph 0054).
Regarding claims 5 and 6, Fujino in view of Hoshi and further in view of Li teaches the elements of claim 1, and Fujino teaches a laminate comprising a number of prepregs with metal foil provided on one or both sides and subjected to heat and pressure (paragraph 0069), thus forming a metal-clad laminate.  Fujino teaches that the metal foil of his laminate can be etched to form a conductive pattern, which then can be part of a printed wiring board (paragraph 0070), that is, the conductor wiring of the claimed invention.

Response to Arguments
Applicant's arguments filed 26 Jan. 2022 have been fully considered, but they were not persuasive.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant amended claim 1 and added claim 9.
Applicant argues that Hoshi teaches a maximum amount of component B is 57 parts, whereas claim 1 requires component B is equal to or more than 60 parts.  Further, applicant argues that Hoshi explicitly discloses that problems arise if the amount of component B is outside of his disclosed range.

Further, no criticality is disclosed in the present invention with respect to the amount of component B.
Regarding Hoshi teaching away from higher amounts of component B, in paragraph 0058 Hoshi is discussing the relative amount of curing agent to the amount of epoxy, not the relative amount of acrylic resin to the amount of epoxy.
Note that the calculated amount of component B in the composition of Fujino in view of Hoshi and further in view of Li did not include the amount of core shell rubber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hayes and Seferis (“Modification of thermosetting resins and composites through preformed polymer particles: A Review,” Polym.Comp., Vol. 22, pp. 451-467, published 2001) reviews the literature on the addition of polymer particles to thermosetting resins.  Nguyen et al. (“High performances of core-shell (Dendrimer) nanoparticles in carbon fiber/epoxy composites,” 18th Internl.Conf.Comp.Mat, published 2011) teaches improving the performance of epoxy composites with core-shell polymers.  Thompson et al. (US Patent Application .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787